DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the components recited do not include a physical structure. The components recited include only information (in the form of data tables) and actions that can be performed by a computer, i.e. the actions are software per se. Such components do not have physical structure and thus are non-statutory subject matter. It is suggested that the claim be amended to positively claim the sensor and a processor. It is also suggested that the form of the claim be changed so that the processor would perform the actions claimed. For example, “a processor configured to acquire from a sensor, sensor data and acquisition time of the sensor data…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4-8, 10, and 12-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 2, the term “the sensor data” is indefinite because the are two sensor data declared in claim 1, and so it is unclear to which sensor data the claim refers to. It is suggested that claim 1 be amended to “from the sensor data that serves…”.

For claim 4, the term “the operation model” lacks sufficient antecedent basis in the claim. It is suggested that the claim be amended to “the operation mode”.

For claim 4, the term “an operation stat” is grammatically incorrect and thus indefinite. It is suggested that the claim be amended to “an operation state”.

For claim 5, the term “each operation lode” is grammatically incorrect and thus indefinite. It is suggested that the claim be amended to “each operation mode”.

For claims 5-8, the term “the diagnostic model” is indefinite because the are two diagnostic models declared in claim 1, and so it is unclear to which diagnostic model the claim refers to. It is suggested that claim 1 be amended to “the diagnostic model created by learning” or “the diagnostic model from sensor data”.

For claims 14-19, the term “The fault indicator diagnosis system” lacks sufficient antecedent basis in the claim. It is suggested that the claim be amended to “The fault indicator diagnostic system”.

Dependent claims inherit rejections.
Allowable Subject Matter
Claim 20 is allowed over the prior art.
Claims 1-19 would be allowable if all 35 USC § 112 and 35 USC § 101 rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mathur et al. (US 2015/0100580 A1) teaches information tables including sensor data, timestamp and mode of operation but not the other limitations.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114